FILED
                             NOT FOR PUBLICATION                            NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAWN LAWRENCE DESAUTEL; et                      No. 11-35926
al.,
                                                 D.C. No. 2:11-cv-00301-EFS
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

ANITA B. DUPRIS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Shawn Lawrence DesAutel, Tamara Desautel Davis and Tonia Rene

Desautel, adopted members of the Colville Confederated Tribes, appeal pro se

from the district court’s judgment dismissing their action alleging that defendants


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated their First, Fifth, Thirteenth, and Fourteenth Amendment rights during

proceedings in which plaintiffs challenged their enrollment status before the

Colville Tribal Courts. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Rhoades v. Avon Prods., 504 F.3d 1151, 1156 (9th Cir. 2007), and we

affirm.

      The district court properly dismissed the plaintiffs’ action for lack of subject

matter jurisdiction because the allegations that defendants failed to follow the

provisions of the Colville Tribal Code in addressing the plaintiffs’ challenge to

their enrollment status would impermissibly require the court to evaluate the merits

of the tribe’s membership determinations. See Santa Clara Pueblo v. Martinez,

436 U.S. 49, 72 n.32 (1978) (the right to define membership “for tribal purposes

has long been recognized as central to [a tribe’s] existence as an independent

political community” and federal courts should avoid “intrud[ing] on these delicate

matters”); Lewis v. Norton, 424 F.3d 959, 961 (9th Cir. 2005) (“[T]ribal immunity

bars suits to force tribes to comply with their membership provisions, as well as

suits to force tribes to change their membership provisions.”).

      The district court properly concluded that, in the alternative, the action was

subject to dismissal because the causes of action failed to state a claim as a matter

of law. See Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006)


                                           2                                     11-35926
(“18 U.S.C. §§ 241 and 242 . . . are criminal statutes that do not give rise to civil

liability.”); Evans v. McKay, 869 F.2d 1341, 1347 (9th Cir. 1989) (“[A]ctions

under section 1983 cannot be maintained in federal court for persons alleging a

deprivation of constitutional rights under color of tribal law.”); Caldeira v. County

of Kauai, 866 F.2d 1175, 1182 (9th Cir. 1989) (“[T]he absence of a section 1983

deprivation of rights precludes a section 1985 conspiracy claim predicated on the

same allegations.”).

      AFFIRMED.




                                           3                                     11-35926